           Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 1 of 40
Case 1:18-mj-03581-EGT Document 9 Entered on FLSD Docket 11/02/2018 Page 1 of 51


                                                                                            CLOSED
                          U.S. District Court
                  Southern District of Florida (Miami)
     CRIMINAL DOCKET FOR CASE#: 1:18-mj-03581-EGT All Defendants
                          Internal Use Only


   Case title: USA v. Sayoc                                  Date Filed: 10/29/2018
                                                             Date Terminated: 11/02/2018


   Assigned to: Magistrate Judge Edwin
   G. Torres


   Defendant (1)
   Cesar Altieri Sayoc                    represented by James Scott Benjamin
   17781-104                                             Benjamin, Aaronson, Edinger & Patanzo, PA
   ENGLISH 1962                                          1700 East Las Olas Blvd.
   TERMINATED: 1110212018                                Suite 202
                                                         Fort Lauderdale, FL 33301
                                                         954-779-1700
                                                         Fax:779-1771
                                                         Email: sexlaw@bellsouth.net
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Retained


    Pendinz: Counts                                     Disposition
   None


    Hiz:hest Offense Level (Openinl:)
    None


    Terminated Counts                                   Disposition
    None


    Hiz:hest Offense Level (Terminated)
    None


    Complaints                                          Disposition
    COMPLAINT/SOUTHERN
    DISTRICT OF NEW
    YORK/INTERSTATE
    TRANSPORTATION OF AN
    EXPLOSIVE



                                                                                                     1
          Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 2 of 40
Case 1:18-mj-03581-EGT Document 9 Entered on FLSD Docket 11/02/2018 Page 2 of 51




   Plaintiff
   USA                                                represented by Noticing AUSA CR TP/SR
                                                                     Email: U safls. transferprob@usdoj.gov
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: Retained


    Date Filed        # Page Docket Text

    10/29/2018    l        4 Magistrate Removal of Complaint from the Southern District of New York; Case
                             number in the other District 18MAG 9159, as to Cesar Altieri Sayoc (1). (cgl)
                             (Entered: 10/29/2018)

    10/29/2018    2       15 NOTICE OF ATTORNEY APPEARANCE: James Scott Benjamin appearing for
                             Cesar Altieri Sayoc . Attorney James Scott Benjamin added to party Cesar Altieri
                             Sayoc(pty:dft). (Benjamin, James) (Entered: 10/29/2018)

    10/29/2018    l       17 Minute Order for proceedings held before Magistrate Judge Edwin G. Torres:
                             Initial Appearance as to Cesar Altieri Sayoc held on 10/29/2018. Date of Arrest
                             or Surrender: 10/26/2018. Detention Hearing set for 1112/2018 10:00 AM in
                             Miami Division before WPB Duty Magistrate. Status Conference set for
                             1112/2018 10:00 AM in Miami Division before MIA Duty Magistrate. (Digital
                             14-05-49) Signed by Magistrate Judge Edwin G. Torres on 10/29/2018. (chl)
                             (Entered: 10/30/2018)

     10/29/2018           18 Set/Reset Hearings as to Cesar Altieri Sayoc: Detention Hearing set for 1112/2018
                             10:00 AM in Miami Division before MIA Duty Magistrate. Correction to DE l to
                             reflect the Miami Duty Magistrate. (chl) (Entered: 10/30/2018)

     10/3112018   :!          TRANSCRIPT of initial appearance as to Cesar Altieri Sayoc held on
                              10-29-2018 before Magistrate Judge Edwin G. Torres, 1-6 pages, Court
                              Reporter: Dawn Savino (Whitmarsh), 305-523-5598 I
                              Dawn_Savino@flsd.uscourts.gov. Transcript may be viewed at the court public
                              terminal or purchased by contacting the Court Reporter/Transcriber before the
                              deadline for Release of Transcript Restriction. After that date it may be obtained
                              through PACER. Redaction Request due 1112112018. Redacted Transcript
                              Deadline set for 12/3/2018. Release of Transcript Restriction set for 1129/2019.
                              (dwh) (Entered: 10/3112018)

     10/3112018   ~       19 NOTICE ofFiling by USA as to Cesar Altieri Sayoc (Attachments: # l Exhibit, #
                             2 Exhibit, # l Exhibit) (Gilbert, Karen) (Entered: 10/3112018)
     11102/2018   .Q      48 Minute Entry for proceedings held before Magistrate Judge Edwin G. Torres:
                             Status Conference re: Pretrial Detention as to Cesar Altieri Sayoc held on
                             1112/2018. (Digital 10-05-41) (chl) (Entered: 11102/2018)

     11/02/2018   1       49 WAIVER of Rule 5(c)(3)/Rule 40 Hearing by Cesar Altieri Sayoc (chl) (Entered:
                             11/02/2018)

     11/02/2018           50 Terminate Deadlines and Hearings as to Cesar Altieri Sayoc (chl) (Entered:
                             11/02/2018)

     11/02/2018   .8.     51 COMMITMENT TO ANOTHER DISTRICT as to Cesar Altieri Sayoc .
                             Defendant committed to the Southern District of New York. Closing Case for
                                                                                                                   2
         Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 3 of 40
Case 1:18-mj-03581-EGT Document 9 Entered on FLSD Docket 11/02/2018 Page 3 of 51



                      Defendant. Signed by Magistrate Judge Edwin G. Torres on 1112/2018. See
                      attached document for full details. (cg 1) (Entered: 11102/2018)




                                                                                                3
        Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 4 of 40



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New Yark 10007


                                                      October 30, 2018

Via Email
The Honorable Edwin G. Torres
United States Magistrate Judge
Southern District of Florida
Miami, Florida 33132
Email: torres@flsd.uscourts.gov

       Re:     United States v. Cesar Altieri Sayoc,
               18 Mag. 3581 (S.D. Fla.), 18 Mag. 9159 (S.D.N.Y.)

Dear Judge Torres:

         The Government respectfully submits this letter in advance of the proceeding scheduled
for November 2, 2018 at 10:00 a.m. The defendant conducted a domestic terrorist attack targeting
at least 15 victims with improvised explosive devices ("IEDs") that he sent to locations throughout
the country in padded mailing envelopes. One of the IEDs was intercepted in the mail yesterday,
days after the defendant's arrest and around the same time as his first court appearance before
Your Honor. While analysis of the IEDs by the Federal Bureau oflnvestigation ("FBI") remains
ongoing, it is clear that many of the devices contained energetic material with explosive qualities,
and several of the devices also contained shards of glass that could only have been intended to
maximize harm to the defendant's victims.

        The defendant is currently charged with five serious crimes in the Complaint that is
attached as Exhibit A, and he faces a maximum sentence of 48 years' imprisonment. The FBI has
already recovered electronic devices from the defendant that contain documents with the victim
addresses to which the defendant mailed the IEDs as well as Internet searches related to his targets.
Metadata from the electronic devices indicates that the defendant started planning the attack as
early as July 2018. DNA and other forensic evidence from the IEDs further establishes the
defendant's identity as the perpetrator. And as law enforcement continues to investigate, the
defendant is likely to face additional charges and increased penalties. Under these circumstances,
the defendant should be detained pending trial, and there can be no serious question as to his
identity under Federal Rule of Criminal Procedure 5(c)(3)(D)(ii). Accordingly, the Government
respectfully requests that following Friday's proceeding, the Court transfer the defendant to the
Southern District of New York to face the consequences of his actions.




                                                                                                        21
                Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 5 of 40
Case 1:18-~5Bl~t:ajF035&1.l-:linBilit 9JdeateEHd ofiLFLEEmcDtfW~Wm/CJZ~B oPB.ge 22 of 51
          Honorable Edwin G. Torres                                                                 Page 2
          October 30, 2018

 I.         The Defendant Should Be Detained Pending Trial

             There are no conditions that could adequately protect the public from the defendant and
      assure his appearance in Manhattan for trial. Accordingly, the Bail Reform Act requires the
      defendant's detention due to both his dangerousness to the community and risk of flight.

            A. Applicable Law

              "The Bail Reform Act provides that a court 'shall order the pretrial release of the person'
      unless it determines 'that such release will not reasonably assure the appearance of the person as
      required or will endanger the safety of any other person or the community."' United States v.
      Clum, 492 F. App'x 81, 84 (11th Cir. 2012) (quoting 18 U.S.C. § 3142(b)). The Government
      meets its burden on dangerousness by proffering clear and convincing evidence. See 18 U.S.C.
      § 3142(t). Flight risk may be established by a preponderance of the evidence. See Clum, 492 F.
      App'x at 85. "Either ground may support an order of detention." Id.

                In determining whether the defendant poses a flight risk, a court must consider several
                factors, including (1) the "nature and circumstances" of the charged offense, (2) the weight
                of the evidence against the defendant, and (3) the defendant's history and characteristics,
                including his character, his family and community ties, his past conduct, his criminal
                history, and his "record concerning appearance at court proceedings."

      Id. (quoting 18 U.S.C. § 3142(g)).

            B. Discussion

              Substantially all considerations relevant to bail support the imposition of an order of
      detention on the bases of the defendant's dangerousness and flight risk.

                1. Nature and Circumstances of the Offenses

              The defendant mailed at least 15 IEDs to intended victims that included current and former
      politicians and private citizens. 1 The Complaint describes 13 of those devices. On the day the


      1
        To date, law enforcement personnel have intercepted packages addressed to George Soros,
      former Secretary of State Hillary Clinton, former CIA Director John Brennan, former President
      Barack Obama, Representative Maxine Walters (separate packages mailed to Washington, D.C.
      and Los Angeles, California), former Attorney General Eric Holder, former Vice President Joseph
      Biden (separate packages to two addresses in Delaware), Robert De Niro, Senator Cory Booker,
      former Director of National Intelligence James Clapper, Senator Kamala Harris, Thomas Steyer,
      and CNN in Atlanta. The last two mailings were intercepted after the filing of the Complaint
      charging the defendant.




                                                                                                               22
            Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 6 of 40
Case   1:18-~5Bl~ffljF035&11:dru~mt       9Jcteamenf    5f11..FLE@~:n.a/Cl2~8            oPage 23 of 51
      Honorable Edwin G. Torres                                                                Page 3
      October 30, 2018

  FBI arrested the defendant, law enforcement intercepted a 14th IED that the defendant had mailed
  to Thomas Steyer in San Francisco, California. Just yesterday, on the same day as the defendant's
  initial appearance before Your Honor, law enforcement intercepted another of the defendant's
  IED-laden packages before it reached its intended target at CNN in Atlanta, Georgia.

          The FBI's analysis of the defendant's IEDs is ongoing, but it is clear that they were
  dangerous. The IEDs that have been analyzed thus far contained energetic material with explosive
  qualities. (See Comp!. i! 8(b) & n.1). 2 The defendant also placed shards of glass in several of the
  IEDs for the apparent purpose of maximizing harm to his intended victims through the detonation
  of the devices that he had mailed.

           As a result of this brazen course of conduct, the defendant is currently charged with five
  crimes. Count One charges the defendant with interstate transportation of an explosive, in
  violation of 18 U.S.C. § 844(d), which carries a maximum term of imprisonment of 10 years.
  Count Two charges the defendant with illegally mailing explosives, in violation of 18 U.S.C.
  § l 716(j)(2), which carries a maximum term of imprisonment of 20 years. Count Three charges
  the defendant with conveying threats against an immediate family member of a former President,
  in violation of 18 U.S.C. § 879(a), which carries a maximum term of imprisonment of five years.
  Count Four charges the defendant with conveying threats in interstate commerce, in violation of
  18 U.S.C. § 875(c), which carries a maximum term of imprisonment of five years. Count Five
  charges the defendant with assaulting a former federal official, in violation of 18 U.S.C.
  § l l l(a)(2), which carries a maximum term of imprisonment of eight years. The FBI's
  investigation is ongoing, and the Government is in the process of evaluating additional evidence,
  which may warrant further criminal charges. However, the seriousness of the existing charges, as
  well as of the underlying conduct, strongly support the imposition of a detention order.

            2. The Weight of the Evidence

          The evidence of the defendant's terror campaign is still being collected but is already
  overwhelming. Because of the powerful proof that the defendant perpetrated these acts, he poses
  a substantial danger to the community. In light of the consequences at issue and the likelihood of
  conviction, the defendant is also a substantial flight risk. Therefore, pretrial detention is
  appropriate. Set forth below are examples of some of the evidence law enforcement has collected
  since the investigation began last week.

          The FBI arrested the defendant on October 26, 2018, in the vicinity of a white van that he
  appears to have been living in at the time of his arrest (the "Sayoc Van"). The Sayoc Van bears
  stickers that depict some of the defendant's intended victims labeled with red crosshairs, such as
  former President Obama and former Secretary of State Hillary Clinton.


  2 Some of the devices are either in transit, or have only recently arrived, at the FBI's laboratory
  in Quantico, Virginia.




                                                                                                          23
          Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 7 of 40

    Honorable Edwin G. Torres                                                                Page 4
    October 30, 2018

        The FBI also seized multiple electronic devices from the Sayoc Van, including a laptop
(the "Sayoc Laptop"), which were searched pursuant to warrants issued in the Southern District of
New York. The Sayoc Laptop contains lists of physical addresses that match the labels on the IED
packages that the defendant mailed, which are saved at a file path on the computer that includes a
variant of the defendant's first name: "Users/Ceasar/Documents." A document from that path,
titled "Debbie W.docx" and bearing a creation date of July 26, 2018, contains repeated copies of
the return address in "Sunrise, Florida" that the defendant used on the packages and the name
"Debbie W. Schultz." Similar documents bearing file titles that include the name "Debbie" and
creation dates of September 22, 2018, contain exact matches of the return address used by the
defendant, including (i) the misspelling of Schultz's name as "Debbie Wasserman Shultz," (ii) an
address in "Sunrise, Florids [sic]," and (iii) what appears to be the same typeface, font, and font
size. Other files on the Sayoc Laptop, which also have metadata reflecting creation dates of
September 22, 2018, contain text that served as the mailing labels for the addresses of the intended
victims to whom the defendant mailed IEDs before his arrest. Documents from the Sayoc Laptop
also reflect addresses for numerous additional targets. 3 Put simply, only the defendant's arrest and
incapacitation resulting from his detention were sufficient to stop his attack.

        Forensic evidence from the Sayoc Laptop also indicates that the defendant used that
computer to conduct research on his targets. On or about September 18, 2018, the defendant
visited a website the address of which included the text "vice-president-joe-bidens-house-
former/view," and he also conducted the following Internet searches, among others, related to
some of his targets:

              •   "cnn building"
              •   "george soros and family"
              •   "hilary clinton and family"
              •   'james clapper wife and kids"
              •   "eric holder wife and kids"
              •   "john brennan wife and kids"

       The defendant possessed a cellphone at the time of his arrest (the "Sayoc Phone"), which
the FBI is also searching. Thus far, the search has revealed that the defendant used the phone to
conduct the following Internet searches, among others, on the dates indicated:

              •   July 15, 2018: "hilary Clinton hime address"
              •   July 26, 2018: "address Debbie wauserrnan Shultz"
              •   September 19, 2018: "address kamila harrias"
              •   September 26, 2018: "address for barack Obama"

3 The FBI is warning each individual who appears based on evidence collected during the
investigation to have been identified by the defendant as a potential target, and will continue to do
so if additional names are identified in other evidence.




                                                                                                        24
          Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 8 of 40

    Honorable Edwin G. Torres                                                                 Page 5
    October 30, 2018

             •   September 26, 2018: "michelle obama mailing address"
             •   September 26, 2018: "joseph biden jr"
             •   October 1, 2018: "address cory booker new jersey"
             •   October 20, 2018: "tom steyers mailing address"
             •   October 23, 2018: "address kamala harris"

The Sayoc Phone also contains photographs of some of the defendant's intended victims, including
George Soros, and pictures that appear to have been downloaded from the Internet and purport to
be the home of former President Obama, the home of former Vice President Biden, and a driver's
license belonging to former First Lady Michelle Obama that includes another address.

       The U.S. Postal Inspection Service ("USPIS") has thus far concluded that 14 of the
defendant's IED mailings were routed through a postal facility that services the area where the
defendant resided prior to his arrest, 4 and the forensic evidence connecting the defendant to these
devices is mounting. To date, the FBI has identified possible DNA associations between a DNA
sample collected from the defendant prior to his arrest and DNA found on components from I 0 of
the IEDs, and latent fingerprints on two of the mailing envelopes have been identified to the
defendant.

        Based on this and other evidence, the Government will establish that the defendant mailed
IEDs to at least 15 intended victims with intent to harm them and those in their proximity. Thus,
like the seriousness of the charges, the strength of the evidence supports the imposition of an order
of detention as to the defendant.

          3. The Defendant's Personal History and Characteristics

          The defendant's personal history and characteristics also support an order of detention.

         The defendant has limited ties to the Southern District of Florida. Although he has relatives
in the Miami area, he informed law enforcement following his arrest that he was estranged from
his mother and living out of the Sayoc Van. More importantly, the defendant appears to have no
ties to the Southern District of New York, where he will be prosecuted. See, e.g., United States v.
Rivera, 90 F. Supp. 2d 1338, 1343 (S.D. Fla. Mar. 10, 2010) ("The relevant community is, of
course, the community in which the defendant faces prosecution. In the federal system, courts
look to the ties of a defendant to the judicial district in which the criminal charges have been
brought."). As a result of the defendant's living circumstances and lack of ties to the New York
City area, he poses a significant risk of flight.

        The defendant's criminal history underscores his dangerousness and flight risk. According
to a criminal complaint, in August 2002 the defendant contacted an employee of Florida Power &

4
  USPIS's review is ongoing, and has only just begun with respect to the package that was
intercepted yesterday.




                                                                                                         25
              Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 9 of 40

       Honorable Edwin G. Torres                                                                    Page 6
       October 30, 2018

      Light ("FPL"), threatened to "blow up FPL" in a manner that '"would be worse than September
      11th,"' and "threatened that something would happen" to the FPL employee if his utility services
      were terminated by FPL. (See Ex. B at 1). The defendant subsequently pleaded guilty to
      threatening to throw a destructive device in the second degree, in violation of Florida Statutes,
      Section 790.162. (Id. at 5). In December 2002, the defendant was sentenced to one year of
      probation. (Id. at 6). The defendant subsequently committed several crimes that are minor relative
      to the charges he now faces. He was repeatedly sentenced to terms of probation, and he appears
      to have violated the terms of his probation at least twice in 2015.

              The defendant's previous felony conviction for a crime of violence serves as additional
      evidence of his dangerousness. Moreover, when viewed in aggregate, the defendant's criminal
      history evinces a lack of respect for court orders and suggests that he would not abide by conditions
      of pretrial release. Finally, previous lenient sentences were insufficient to deter the defendant, and
      he has never faced the type of sentencing consequences at issue in this case, which creates still
      greater incentives for him to flee.

                                                *       *       *
           Therefore, for all of these reasons, the defendant poses a substantial danger to the
      community and a significant risk of flight. Accordingly, he should be detained pending trial.

II.       The Defendant Is the Person Charged in the Complaint

              In light of the evidence set forth above, there can be no serious question as to the
      defendant's identity. "The sole purpose" of an identity hearing "is to determine whether the person
      arrested is the person wanted in the other district." United States v. Asencio, No. 17 Mag. 6190,
      2017 WL 4005636, at *2 (S.D.N.Y. Sept. 12, 2017) (quoting United States v. Saldana-Beltran, 37
      F. Supp. 3d 1180, 1183-85 (S.D. Cal. 2014)). "It is not a merits hearing," and Government need
      only establish identity based on probable cause. Id. (citing United States v. Antoine, 796 F. Supp.
      2d 417, 419-20 (E.D.N.Y. 2011), United States v. Rodriguez-Torres, No. 14 Mag. 1095, 2014 WL
      2320081, at *2 (S.D.N.Y. May 30, 2014)).




                                                                                                               26
          Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 10 of 40
Case   1:18-~5BHECBjF035M.t:IH©mt ~cteament of11.Ftf8mdJtfi1~.vm1az~B                   oPage 27 of 51
   Honorable Edwin G. Torres                                                                 Page 7
   October 30, 2018

          The Complaint charges "Cesar Altieri Sayoc" in five counts. The defendant in custody has
  acknowledged that his name is the one in the document. The FBI has preliminarily identified
  associations between forensic evidence on most of the IEDs described in the Complaint and DNA
  and fingerprint samples from the defendant. And electronic devices seized from the defendant
  further demonstrate that he is the one who carried out the attack. This evidence is sufficient to
  warrant transfer to the Southern District of New York under Rule 5( c)(3)(D)(ii).

                                                              Respectfully submitted,

                                                              GEOFFREY S. BERMAN
                                                              United States Attorney


                                                        By:                 Isl
                                                              Sam Adelsberg
                                                              Emil J. Bove III
                                                              Jane Kim
                                                              Jason A. Richman
                                                              Assistant United States Attorneys
                                                              (212) 637- 2444

  Enclosures

  Cc:     Defense Counsel
          (Via Email)




                                                                                                         27
Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 11 of 40




                    EXHIBIT A




                                                                28
  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 12 of 40




Approved:
            EMIL J. BOVE III / JANE KIM
            JASON A. RICHMAN / SAMUEL ADELSBERG
            Assistant United States Attorneys

Before:     HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New
                                           Yo18MAG
                                           x
                                                   9159'
                                             COMPLAINT
UNITED STATES OF AMERICA
               - v. -                        Violations of 18 U.S.C.
                                             §§ 1716, 879, 844 (d) f (e) f
CESAR ALTIERI SAYOC,                         875,    111,   and     2

                       Defendant.            COUNTY OF OFFENSE:
                                             NEW YORK
- - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK,      ss.:

          DAVID BROWN, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
("FBI"), and a member of the FBI' s Joint Terrorism Task Force
("JTTF"), and charges as follows:

                               COUNT ONE

              (Interstate Transportation of an Explosive)

          1.    In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
transported and received, and attempted to transport and receive,
in interstate and foreign commerce, an explosive with the knowledge
and intent that it would be used to kill, injure, and intimidate
individuals, and unlawfully to damage and destroy buildings,
vehicles, and other real and personal property, to wit, SAYOC
mailed approximately 13 packages containing improvised explosive
devices (" IEDs") to certain current and former U.S. Government
officials, politicians, and others, including mailings across
state lines.

      (Title 18, United States Code, Sections 844(d) and 2.)




                                                                             29
  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 13 of 40




                             COUNT TWO

                 (Illegal Mailing of Explosives)

          2.   In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
knowingly deposited for mailing and delivery, and knowingly caused
to be delivered by mail, according to the direction thereon, and
at a place at which it was directed to be received by the person
to whom it was addressed, a thing declared nonmailable as defined
in Title 18, United States Code, Section 1716(a), to wit, the IEDs
described in Count One, with intent to injure another and injure
the mails and other property.

    (Title 18, United States Code, Sections 1716(j) (2) and 2.)

                           COUNT THREE

  (Threats Against Former Presidents and Certain Other Persons)

          3.   In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
knowingly and willfully threatened to kill and inflict bodily harm
upon a former President and a member of the immediate family of a
former President, to wit, SAYOC mailed an IED to former First Lady
Hillary Clinton, who resides with her husband, former President
William Jefferson Clinton.

       {Title 18, United States Code, Sections 879 and 2.)

                            COUNT FOUR

             (Threatening Interstate Conununications)

          4.    In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
knowingly transmitted in interstate and foreign commerce a
communication containing a threat to injure the person of another,
to wit, SAYOC mailed the IEDs described in Count One, including
multiple mailings with photographs of the target-recipient marked
with a red "X."

      (Title 18, United States Code, Sections 875(c) and 2.)




                                 2




                                                                     30
  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 14 of 40




                             COUNT FIVE

                   (Assaulting Federal Officers)

          5.   In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
with the intent to commit another felony, to wit, the charges set
out in Counts One through Four of this Complaint, forcibly
assaulted and intimidated any person who formerly served as a
person designated in Title 18, United States Code, Section 1114,
to wit SAYOC mailed the IEDs described in Count One to two former
Presidents, a former Vice President, former Members of the U.S.
Congress, and former Executive Branch employees.

 (Title 18, United States Code, Sections lll(a), lll(b), and 2.)

          The bases for my    knowledge and the    foregoing charges
are, in part, as follows:

          6.   I am a Special Agent with the FBI and a member of
the FBI's New York-based JTTF, and I have been personally involved
in the investigation of this matter.   This affidavit is based in
part upon my conversations with law enforcement agents and other
people, and my examination of reports and records.     Because this
affidavit   is  being submitted for     the   limited purpose of
establishing probable cause, it does not include all of the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions,         statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                              Overview

          7.   During the course of October 2018, as further
detailed below,   CESAR ALTIERI SAYOC,    the defendant, mailed
approximately 13 IEDs through U.S. mail to certain current and
former U.S.   Government officials,    politicians, and others,
including mailings across state lines.

                a.   The intended targets of the defendant's IEDs
included former President Barack Obama; former Vice President
Joseph Bi den; former Secretary of State, former Sena tor, former
First Lady, and 2016 Presidential Candidate Hillary Clinton;
former Attorney General Eric Holder; Congressperson Maxine Waters;
Senator Cory Booker; former Director of the Central Intelligence
Agency John Brennan; former Director of National Intelligence
James Clapper; philanthropist and billionaire George Soros; and
actor and director Robert De Niro.

                                 3




                                                                       31
    Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 15 of 40




                b.   Each of the 13 IEDs was largely similar in
design and construction; they each consisted of approximately six
inches of PVC pipe, a small clock, a battery, wiring, and energetic
material . 1 Certain of the mailings included photographs of the
target-recipients marked with a red "X."

               c.   Each of the 13 IEDs was packaged in a tan-
colored manila envelope lined with bubble wrap.  Each was stamped
with approximately six self-adhesive postage stamps each bearing
a picture of an American flag.     Each envelope listed a return
sender of "DEBBIE WASSERMAN SHULTZ" at a particular address in
Florida ("Schultz Office-1,,). Each envelope misspelled "Florida"
in the Schultz Office-1 return address as "FLORIDS" rather than
"FLORIDA."  The return sender and the target-recipient listed on
each envelope was typed in black ink on white paper.

          8.   As discussed below, based on initial analysis from
the FBI laboratory in Quantico, Virginia (the "FBI Lab"), a latent
fingerprint was detected on one of the envelopes containing an IED
that was sent to Congressperson Waters and this fingerprint was
identified to CESAR ALTIERI SAYOC, the defendant.     In addition,
there is a possible DNA association between a sample collected
from a piece of the IED inside two of the envelopes containing
IEDs and a sample previously collected from SAYOC.

                           SAYOC's Targets

          9.   Based   on  my   review   of  publicly   available
information, I have learned the following, among other things:

               a.   Barack Obama served as President of the United
States from 2009 to 2017. One of former President Obama's mailing
addresses is a Post Office Box located in Washington, D.C. ("Obama
Mailing Address-1")

               b.    Hillary Clinton served as the First Lady of
the United States from 1993 to 2001, a United States Senator from
approximately 2001 to 2009, United States Secretary of State from
approximately 2009 to 2013, and as a nominee for President of the
United States in the 2016 Presidential Election. Clinton resides



i Based on my conversations with other law enforcement officers
and my training and experience, I understand energetic material to
include explosives and material that gives off heat and energy
through a rapid exothermic reaction when initiated by heat, shock,
or friction.

                                   4




                                                                      32
   Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 16 of 40




at, among other locations, an address in Chappaqua, New York, with
her husband, former President William Jefferson Clinton, who
served as President of the United States from 1993 to 2001
("Clinton Residence-1").   Certain staff members for the Clinton
family operate out of a residence located in Chappaqua, New York
("Clinton Residence-2").

                c.  Joseph Eiden served as Vice President of the
United States from 2009 to 2017 under President Obama. From
approximately 1973 to 2009, Vice President Eiden was a member of
the U.S. Senate. Former Vice President Biden resides at an address
in Wilmington, Delaware ("Eiden Residence-1").

                d.   Eric Holder served as the Attorney General of
the United States from approximately 2009 to 2015 under President
Obama.    He is currently employed as a partner of a certain law
firm, and is based out of the law firm's Washington, D.C. office
 ("Holder Office-1")

                e.   Maxine Waters serves as a member of the U.S.
House of Representatives. She has served as a Congressperson since
1990.   Congressperson Waters has two principal offices:     one is
located in Washington, D.C. ("Waters Office-1"), and one is located
in Los Angeles, California ("Waters Office-2").

               f.   Cory Booker serves as a member of the U.S.
Senate.  He has served as a Senator since 2013.     One of Senator
Booker's offices is located in Camden, New Jersey ("Booker Office-
1") .

                g.   Kamala Harris serves as a member of the U.S.
Senate.   She has served as a Senator since 2017.  One of Senator
Harris' s offices is located in Sacramento, California ("Harris
Office-1").

               h.   John Brennan served as Director of the Central
Intelligence Agency ("CIA") from approximately 2013 to 2017, under
President Obama.

                i.     James Clapper served as Director of National
Intelligence   from   approximately 2010 to 2017, under President
Obama.

               j.   George  Soros   is  a  prominent   U.S. -based
philanthropist and billionaire.   Soros resides at, among other
locations, an address in Katonah, New York ("Soros Residence-1").


                                  5



                                                                      33
  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 17 of 40




Soros's former spouse resides at a second address in Katonah, New
York ("Soros Residence-2").

               k.   Robert De Niro is an American actor, producer,
and director.  De Niro is the co-founder of a film and television
production company located at a particular address in New York,
New York ("De Niro Address-1").

               l.   Debbie Wasserman Schultz serves as a member of
the U.S.   House of Representatives.      She has served as a
Congressperson since 2005.  Congressperson Schultz has an office
at a particular location in Florida ("Schultz Office-1").

                         SAYOC Mails 13 IEDs

                          The Soros Package

          10. Based on my review of documents and records, my
conversations with other law enforcement officers,       and my
involvement in this investigation, I have learned the following,
among other things:

               a.   On or about October 22, 2018, a package
containing an IED addressed to "GEORGE SOROS" was delivered via
U.S. mail to Soros Residence-2 (the "Soros Package," and together
with the other 12 packages described below, the "Packages").

               b.    The Soros Package consisted of a tan-colored
manila envelope lined with bubble wrap.   Approximately six self-
adhesive postage stamps each bearing a picture of an American flag
were stamped on the top right corner of the Soros Package.    Each
envelope listed a return sender of "DEBBIE WASSERMAN SHULTZ" at
Schultz Office-1.     Each envelope misspelled "Florida" in the
Schultz  Office-1   return   address  as  "FLORIDS"   rather  than
"FLORIDA." The return sender and the target-recipient listed on
the Soros Package were typed in black ink on white paper.      The
return address for the Soros Package was Schultz Office-1.

                  c.   The Soros Package was later received by
personnel   at   Soros Residence-1. Personnel at Soros Residence-1
opened the package and,    upon   identifying what   appeared to be an
IED, called law enforcement authorities.

               d.  On or about October 22,      2018,  the  FBI
identified what appeared to be an IED inside the Soros Package.

                                    6




                                                                         34
  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 18 of 40




The FBI's Special Agent Bomb Technicians,         along with the
Westchester Hazardous Device Unit, rendered safe the contents of
the Soros Package. An initial examination of the contents of the
Soros Package revealed what appeared to be PVC pipe, a cap, clock,
battery, wires, and energetic material.     Included in the Soros
Package was a photograph of George Soros marked with a red "X."

                       The Clinton Package

           11.  Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 2 3, 2 018, a package containing an IED was delivered to
Clinton Residence-2 addressed to "HILARY [sic] CLINTON" (the
"Clinton Package").

                        The Obama Package

          12.  Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 23, 2018, a package containing an IED was delivered to
Obama Mailing Address-1, and it was addressed to "BARRACK [sic]
OBAMA" (the "Obama Package") .  Inc1uded in the Obama Package was
a photograph of President Obama marked with a red "X."

                       The Brennan Package

           13. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 24, 2018, a package containing an IED was de1i vered to
"TIME WARNER (CNN)" at a certain address in Manhattan, New York
 ("Manhattan Address-1"), and it was addressed to "JOHN BRENAN"
[sic] (the "Brennan Package") .   Included in the Brennan Package
was a photograph of John Brennan marked with a red "X."

                        The Holder Package

          14.  Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 24, 2018, a package containing an IED addressed to "ERIC
HIMPTON HOLDER" at Holder Off ice-1 was returned to sender (the
"Holder Package").




                                 7




                                                                     35
  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 19 of 40




                          The Waters Packages

          15.  Based on my review of documents and records, my
conversations  with other law enforcement officers,      and my
involvement in this investigation, I have learned the following,
among other things:

               a.   On or about October 24, 2018, a package
containing an IED was delivered to Waters Office-1, and it was
addressed to "MAXIM [sic] WATERS" ("Waters Package-1")

               b.   On or about October 24, 2018, a package
containing an IED was delivered to Waters Office-2 ("Waters
Package-2," and together with "Waters Package-1,      the "Waters
                                                     11



Packages"). Waters Package-2 was addressed to "MAXIM [sic] WATERS"
at Waters Office-2. Included in Waters Package-2 was a photograph
of Congressperson Waters marked with a red "X."

                          The Biden Packages

          16.  Based on my review of documents and records, my
conversations with other law enforcement officers,       and my
involvement in this investigation, I have learned the following,
among                        other                        things:

               a.   On or about October 25, 2018, a package
containing an IED addressed to "JOSEPH ROBINETTE BIDEN JR." at a
certain assisted living facility was unsuccessfully delivered and
recovered in Delaware ("Biden Package-1").

                b.   On or about October 25, 2018, a package
containing an IED was unsuccessfully delivered to Biden Residence-
1 ( "Biden Package-2,11
                        and together with "Biden Package-1," the
"Biden Packages") . Biden Package-2 was addressed to "JOSEPH BIDEN11



at Biden Residence-1.

                          The De Niro Package

            1 7. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 25, 2018, a package containing an IED addressed to "ROBERT
DE NIRO" was delivered to De Niro Address-1         (the "De Niro
Package") .




                                   8



                                                                       36
  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 20 of 40




                         The Booker Package

          18. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 26, 2018, a package containing an IED addressed to "CORY
BOOKERH was recovered in the U.S. Postal Service's Royal Palm Mail
Processing Center in Opa-Locka, Florida (the "Booker Package").


                        The ciapper Package

            19. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 26, 2018, a package addressed to "JAMES ROBERT CLAPPER" at
Manhattan Address-I was recovered in Manhattan (the "Clapper
Package") .

                         The Harris Package

          2 0. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 26, 2018, a package addressed to "KAMALIA HARRIS" was
recovered in Sacramento, California (the "Harris Package").

                  The 13 Packages Taken Together

          21.  The  Packages--the Soros    Package,  the Clinton
Package, the Obama Package, the Brennan Package, the Holder
Package, Waters Package-I, Waters Package-2, Biden Package-I,
Biden Package-2, the De Niro Package, the Booker Package, the
Clapper Package, and the Harris Package--are largely identical
with respect to size and shape.    In addition, approximately six
self-adhesive American flag postage stamps are located on the top
right corner of each of the Packages, the return address for each
of the Packages is the same, and the sender and target-recipient
address labels on each of the Packages are substantially similar
in terms of color, size, and font.

                   Latent Print and DNA Ana1ysis

          22.   Based on corrununications with personnel from the rBI
Lab, I know, among other things, that a latent fingerprint was
detected on Waters Package-1 and this fingerprint was identified
to CESAR ALTIERI SAYOC, the defendant. According to the FBI Lab,


                                  9




                                                                        37
    Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 21 of 40




the identification has      been   through   the   appropriate   quality
assurance measures. 2

          23.   Based on communications with personnel from the FBI
Lab, I know, among other things, that (a) there is a possible DNA
association between a sample collected from a piece of the IED
inside Waters Package-1 and a sample previously collected from
CESAR ALTIERI SAYOC, the defendant, by the Florida Department of
Law Enforcement, (b) there is a possible DNA association between
a sample collected from a piece of the IED inside the Obama Package
and a sample collected from SAYOC by the Florida Department of Law
Enforcement, and (c) to this point, the FBI Lab has not identified
any other possible matches on the evidence from the Packages that
it has examined.

                     The Routing of the Packages

          24.  Based on conversations with employees of the U.S.
Postal Service, I know, among other things, that:

                a.   Between on or about October 18, 2018 and on or
about October 20, 2018, the Obama Package, the Clinton Package,
the De Niro Package, Waters Package-1, and Biden Package-1 were
routed through the U.S. Postal Service's Royal Palm Mail Processing
Center in Opa-Locka, Florida (the "Opa-Locka Center") .

               b.   The county in which CESAR ALTIERI SAYOC,         the
defendant, resides is serviced by the Opa-Locka Center.

                            SAYOC's Arrest

          25.  Based   on   my    conversations  with  other    law
enforcement officers,   I know that CESAR ALTIERI SAYOC,        the
defendant, was arrested on or about October 26, 2018, in Florida,
in the vicinity of his white van.   The windows of SAYOC's van were
covered with images including images critical of CNN.




2 Consistent with FBI policy, all latent fingerprint results are
considered preliminary until an official FBI report is issued
following technical and administrative review.



                                   10



                                                                           38
    Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 22 of 40




                      SAYOC's Social Media Posts

          26.  Based on my review of publicly available
information on Twitter, I know that there is an account with
username "Cesar Altieri" 3 that contains the following, among
other things:

               a.   Various posts with misspellings consistent
with the Packages, including "Hilary" rather than "Hillary,"
"Shultz" rather than "Schultz"; and

               b.   A post dated October 24, 2018--i.e., after
the recovery of the Soros Package--that is critical of, among
others, President Barack Obama and George Soros.

          WHEREFORE deponent prays that CESAR ALTIERI SAYOC, the
defendant, be imprisoned, or bailed, as the case may be.




                                 Special Agent David Brown
                                 Federal Bureau of Investigation
                                 Joint Terrorism Task Force


Sworn to before me this
26th day of October 2018


                                       *Sworn to before me by reliable electronic means
                                       (FaceTime).
HONORABLE KATHARINE
UNITED STATES MAGISTR
SOUTHERN DISTRICT OF NEW YORK




3 Based on my training and experience, as well as my review of law
enforcement databases, I believe that SAYOC is the user of the
"Cesar Altieri" Twitter account because (i) Altieri is SAYOC' s
middle name, and (ii) the location of SAYOC's last known residence
in Aventura, Florida is proximate to the two locations listed in
the account information for the "Cesar Altieri" Twitter account
(Sunny Isle Beach and Hollywood, Florida)

                                  11



                                                                                          39
          Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 23 of 40
Case   1:18-~~5BHEt:ajF035&1.t:IHCBmt   g)deamerd   ofBFlffiUMJilltt?MJta/~~al   oF@.ge 40 of 51




                                 EXHIBITB




                                                                                                   40
                                  Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 24 of 40




l (>:;AL ,\Cl>H:SS




                                              t.11st               fl..fs.r

  L
                             tty4             lils!                hr.;l



 ."
 ~-
      PP\VO 1\(;TIVrf'Y
      H.1<111
                              6. Scl'.
                              II. P.liy
                                                       ft   .smt:~hl
                                                       0. Dtisu
                                                                                                                                                                                                                  H,
                                                                                                                                                                                                                  M.M.,11]u11ira
                                                                                                                                                                                                                                ·•'
                                                                                                                                                                                                                       rf.'d lxiflet).:n      -;>' l'..•;>h«>•!ial
                                                                                                                                                                                                                                                   Ftfilp~1l                If !)i!:.J\ll\".n
 8         PC5Xft.~          «~l~~                     F., I.I"'                                                                                                                                                  <>. (,)E)iun:;o~rv.        "".. :§~ .s:rlllwrir.   -· ____ -1~DJ!mr
      P,
                                                                                                                                                                                                                           . .;;-·:
                                                                                                                                                                                                                                ~



 SIGNAL:                     0100                 0150                        U2co         0?.~0                           0300                                  0400                                                         ,...... ,


                                          tJ-tAn(i'F's"··                               fA.ct!Vity                                                                                                 __,-_;;Dc.V:c:.·· u•c"ii6\PIA-~
                                                                                                      f'-' "°.::;":::....i..::C::::'<':::ll'll.:::•::-i'_ _ _-_-;;.:1,-;.,:IA.;;-T;.;,l;..:IT-"F--·-·-                               r;aw UFW CtF,'IUCITi             VICAATICN OF         SFJ':T
~~;-m_L~E.~~/'-lJ.~~;~                                                                    1i N / 790. l.1!2..                                                                             m         · - - - -                             ----,~       _______        h::.L.




 <:<•mnitD<l llm rolowing     toio~•t•m nl 1<.w: Nh<1alll'e; (!le sp•~Rt) (JM           .7lfC I .03> /Z?~ 47---c ~,t> L .'l:. t!J_~
                                              t.£Y>,                                                            I
t1&.o//»c'.:T_g r:&- ~~/!),L) /1£VQ't... 7- l-:aitt'T.'_ ('?._:. d-7 r/z,(J_f) /iU. Pi.I) 'CjUEYl.-=_./.:fr.Jt
                                               11
"%ld;:.~~~/). 71tt!L?1r/J;f\/t:!:.-CJ __Tf>_.                                                                         ]3 /..()aJ __ !J_L___L7!._L. ,ft-v Jl 7Jilfr '
                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                 -z:r WtJVC..£,-1
 U:
-=-____..;;tfi_vc~?fI~. Q.e::7T?:?7J6 E:YL 11.......•
                                                                                                                               n+ll
                                                                                                                                                   J2?~- ..:1k?t:' ... /l:/fLe?J ll/n/t::'-4... _.. ~~
~ §c/~§'""n1v•l6                                                              11.!.cl~kfJ     -~_11t[!V70 nt?? @t-_A~'"J?4?:2~~i::-~
.,.:z;:F'71b-:7                       0fl'T                  /tP5:             ~c:_n~r.;:_~.-:-t:.::t..•__________________________. _ _ _ _ __
                                                                                                                                                                                                                                                                     PAoe.J__or_/_
                                             -----------------------·-----------------·-·-·-··---·
                                                                                                                                                                                                l 1Jl1t1'?1~od lhl11 ShcJti ~ 't'll~ faU ~o i:1PPM" ~k:c !ht !;O!.r1 n. rcq Jb~\!
Hold lot Ol!Jttt /..g9!1cy
Age><y                                                      Viui:<.crt hy - - - - - -    D           nOLO PO!{ BOND lli:AHING. 00 f-JO!
                                                                                                     ~~~~~ l~~!g}~OffCJl                   Mu&t Apt:;<.rm ut                      L=1          "I Hlfs. no~f:::a lo aµo.e~u that I rnay Ott ta::! Yi ecn~t:mp! of ~ '1:tt:i a •f#/'Mr11
                                                                                                                                                                                               fer my il'1&St stiail b~ ~i'Jdd. Fu.,1fomn<Jn. I :!IJft!e !foil ·~ coo::i:•~lt{l'
                                                                                                                                                                                               ~ ~irnu~ d:Hn, ~JJ ;;L.t:e ,, :tit ::tltlfl ~,eJ;'.nJ!I ~t1;d ~ ~t i:l it'i? ~~IE
                                                                                     SW<H», lo arid &t.:bsc.nbGd        b~bi4)-     roe.    ~f:~   ·w•faifl!gti::xl                            t.rtkfrtt4s. 1 d\Jf<!e lftlil it b: my re~:::10r.i;.1?X-'l1V to ootriv Cl!+. cl 1!'"e C;lUrt
                                                                                                                                                                                               (Jtr<J(!<'i tu. fKillfy Fkr.'i~' OM--A;Jri Jt."\'.enl! Set.t!MJ anp.t'n$ tf'ta• my aGctn::.H
                                                                                                                                                                                                '~h-:xn;ps.




                                                                                                                          COURT COPY
                                                                                                                                                                                                                                                                                            41
                 Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 25 of 40




                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                              IN ANO FOR MIAMI· DADE COUNTY, FLORIDA SPRING TERM, 2002

   THE STATE OF FLORIDA v.                                       INFORMATION FOR                   F02- 24POD
      CESAR A SAYOC                                            1. THREATENlNG TO THROW A DESTRUCTIVF DEVICE
                                                                  790.162 Fel. 2D
                                                                                           1~·-~.             -· -· -····
                                                                                          :        :""•        I     '

                                                                                          I       1-'
                                                                                                  ~!           !~   ~
                                                                                                                    1
                                                                                                                                  ;,· '"     ~
        Detendant(s)                                                                                                              !'. ...'   f

                                                                                        1
                                                                                         I             .SEP 1 n 2i.lfl.a                fr
IN THE NAME AND BY THE AUTHORJTY OF THE STATE OF FLORIDA:                               I
                                                                                        ~...oe,.~~- ...   h
                                                                                                                Ctr::;;;.;
                                                                                                                             J:    : : i,fl
                                                                                                                                  Ct•J
       KATHERINE FERNANDEZ RUNDLE, State           Attorney of the Eleventh Judicial Circ~it·:·.....,....,,...._"'"".'">:;))
prosecuting for the State of Florida. in the County of Miami-Dade, by and through her undersigned
Assistant State Attorney, under oath, Information makes that

BETTENDO~F-PL,KRISTl-CM        :cj 09/05/2002
Circuit Court Direct File



F02024800
Dresnick (F005)




                                                                                                                                                 42
              Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 26 of 40
 Case 1:18-rtija3~5B13!'8jJ:035Mt:JH©mt 9)cJeataEHd 5f13FLF8U~dJtatt?~W:na/Cl2~8 orage 43 of 51




(CC#: F02024800)
                                                COUNT 1

            CESAR A SAYOC, on or about August 07, 2002, in the County and State aforesaid, did
        unlawfully and feloniously threaten to throw, project, place or discharge a destructive device, to
        wit: A BOMB, with intent to do bodily harm to a person or persons, to wit: LESLIE
        RODRIGUEZ, and/or with the intent to do damage to the property of FLORIDA POWER AND
        LIGHT, In violation of s. 790.162, Fla. Stat., contrary to the form of the Statute in such cases
        made and provided, and against the peace and dignity of the State of Florida.




                                                                                                             43
             Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 27 of 40
Case 1:18-~~5B1H:t'Ejrn35M.!:IH©rnt 9Jdeotmm::t 5fBFLE@§dJtfitt?~.n.a;c:ef®1BoP'iB.ge 44 of 51


(CC#: F020:-!480G)




STATE OF liLORIDA, COUNTY OF l\UAMl-DADg:

      Personally known to me and appeared before me, tlie Assistant State Attorney of the
Eleventh Judicial Circuit of Florida whose signature appears below, being first duly sworn,
says that the allegations set forth in this lnfrnmation are based upon facts \vhich have been
sworn to as true by a material witness or witnesses, and which if true, would constitute the
offenses therein chargc<l, and that this prosecution is instituted in good faith.




8wom lo and subscribed before me this     LQth '-    · <luy uf _ / ~ .-J_ ~/)
                                                                           ~~· ~/..L_v/_O___ .
                                                                                               h,.---



                                                                            ')            -~

                                                :0.e:pt.ff:y Clerk-f:Or'eierkl'-A.JH:
                                                                                        ----
                                                Notary Public




                                                                                                        44
                               Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 28 of 40


     IN Tti'S   :.:.~cun   COURT OF lHE i!LEVEtnH JUDlCIAl., CIRCUIT fN A.ND FOR MIAh\l-01\DE COVIHY, FLORIDA



      DIVISION                                 FINDING OF GUILT AND ORDER OF
      ~ CRIMINAL                            WITHHOLDING ADJUDICATION/SPECIAL
      0         TRAFFIC                                           CONDITIONS
      0         OTHER



      PLAINTIFF(S)                                      VS. DEFENDANT (S)


     THE STATE OF FLORIDA                             CESAR A SAYOC




     CASE NUMBER: F02-024800

    , AKA-Cesar Altieri Sayoc                                                                                                                          CLOCK IN

                                                                                                                                                                         l
                                                                                                                                          f    ~~, ~
                                                                                                   -RECORDED                              j                          f
                                                                                                                                                                     (
                                                                                                                                                                     1.
                                                                                                                                          i                          ('
                                                                                                           DEC 1 7 2002                   !'                         ;
                                                                                                                                          ,-           J. B!CKET1r   !
                                                                                                                                           ··-~---Ci_~~----...-,..I
                                                                                                                Cler!< ol Circuit
                                                                                                                & Countv Courts



    IT APPEARING UNTO THE COURT that the defendant being personally
    before the court accompanied by his/her attorney,
RONALD S LOWY,PA has been found guilty of the charge of

      Count                                   Crime                                                                                 Degree
                  1        BOMB, DESTRUCTIVE DEVICE/THREATEN TO THROW, PLACE                                                        2/F

    by the court upon the entry of a guilty plea

    and it appearing unto the court, upon a hearing of the matter, that the defendant is not iikely to
    engage in a criminal course of conduct and that the ends of justice and welfare of society do not
    require that the defendant shall presently suffer the penalty imposed by law, and the Court being
    fully advised in the premises, it is thereupon
    ORDERED AND ADJUDGED that an adjudication of guilt be, and the same is hereby stayed and withheld.


    IT IS FURTHER ORDERED AND ADJUDGED that:

                           The defendant is placed on PROBATION in a separate Order
                           entered herein.
    SPECIAL CONDITIONS

                           costs

                           Other                                                                                                    PROBATION




~                                                                                                                             OFF REC   Bl~
DS -11/20/02
                                                                                        Page 1 of XK            4
REV 10/02
Clerk's               t~eb    address: www.miami-dadeclerk.com
                                                                                                                           2 0 3 t~ Ld) G4 9 i 2                     45
                 Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 29 of 40
      Case 1:18-~5BHEtE~035&1.L:!ff©rnt 9)deotm:m:t 5fBFt.ffimdJt1M?~;i.V'.Ila/~~B ofi8.ge 46 of 51




.---------·------
         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR DADE COUNTY, FLORIDA

       DIVISION                                                                                                   CASE NUMBER
       D CRIMINAL
       D OTHER                                         ORDERS OF SUPERVISION



       STATE OF FLORIDA




       ::~ENoQC32P !11j                                              oc
                                                                              ORDERS       ~ERVISION
   c0 , 0 1,JDttJ;;i/7i
             •
                                      7/JJIA/'19
                                          /
                                                  /\a }/ PROBATION · -
                                                \f__!)_// __                      DRUG OFFENDER PROBATION (see addendum)
   [                                               .                          _ _ SEX OFFENDER PROBATION (see addendum)
                                                                              _ _ COMMUNITY CONTROL (see addendum)
                                                                                  ADMINISTRATIVE PROB
                                                                                  FOLLOWED BY       PROB       DOP
   THE DEFEN i'\NT HAVING:

 a.              entered a plea ~nolo         contendere:
 b.              been found gui~
  c.             prior probation is hereby revoked:



  d.             adjudges you guilty of count(s} - - - - - - - - - - - - -
  e.             withholds adjudication of guilt for count(s) - - - - - - - - -

  IT IS ORDJRED AND ADJUDGED THAT!)iBJEtI)f}AE L n OF THIS S~ATE:
  f.
  g.
         -J{_
         __
                 yol) are hereby placed
                 Followed by
                                         on~
                 supervised by the Department of Corrections.
                                                                               for a period of
                                                                               for a period of:
                                                                                                lJ!C/;           J;js ,
  h.             (split sentence) you shall be confined in:
                 the custody of Miami-Dade County Corrections for a period of:
                 the custody of Miami-Dade County Corrections for a period o f : - - - - - - - - - - - - -
                 after which you shall be placed on                     for a period of
                 to commence upon release.
 i,              (Administrative Probation) as defined in Ch948.001 F.S., After payment of a $50.00 processing fee plus a 4%
                 surcharge, all conditions, except (J)(4) will be deleted. ,

  IT IS FURTHER ORDERED AND ADJUDGED THAT YOU WILL COMPLY WITH, AND CONFORM TO, CONDITIONS:

 j,              you must report in person, immediately or 011 the next working day after release from confinement, to the
                 Probation Office located at                      ··                            as directed.
  k.             you shall not do any of the fallowing:
                 1. you will not change your residence or employment or leave the county of your residence without first procuring
                    the com;ent of your officer.
                 2. you will not possess, own, or carry any firearm, or weapon.
                 3. associate with any person engaged in criminal activity.
                 4. violate any law of any city, county, state or the United States (a conviction in a court of law is not
                    necessary for you to be found in violation).
                 5. you will not use intoxicants to excess or possess any drugs or narcotics unless prescribed by a physician. Nor
                    will you visit places where intoxicants, drugs, or other dangerous substances are unlawfully, sold, dispensed, or
                    used.


                                                                                                                   PAGE 1 OF 4
CLKJCT 865 12/00                                                                              Clerk's web address: www.miami-dadeclerk.com
                               \AIWITi= _ nffirP        YFI f ()\I\/ - Prnhrition/Parole    PINK - Defendant                                 46
             Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 30 of 40




r-------~·




  L            you must do each of the following:
               1. not later !hon the fifth day of each month, unless otherwise directed you   wm make a full and truthfiJI report lo
                  yorn officer on the form provided for !hat purpose
               2. you will promptly and trnthfulfy answer al! inquiries direcled to you by the court or ofticcr, and allow your officer to
                  visit you in your home, pince of employment or elsewhere.
               3. follow c.arefully and faithfully both the letter and spirit of v;oilid inslrndians given you Dy a duly authorized officer
               4. you will work diligently at n li'.lwtul occup.Jtion and advise your employer of your super11ision s!;:itvs and support
                  your dependents to llle best of your abitily.
               5. yo·u will submit la random testing at aJJ.YJtlme requested by your officer, or the professiom:il staff of any treatmen\
                  center where you <ire receiving !f.ejl~).ieht, to d~te    · c possible use of alcohol, drugs. or controlled cubst::i.nces.
               6. you will submit to a wa~I.. s ~arch to your                   residence and vehicle.
               7. you w!ll poy the sum o             ,per monlh plus            rcharge towards the cost of supeivision unless othe1wise
                  exempt pursuant to F.S. 9 8.09
               8. you will pa a!! co4(! pzdered monetary obligations thmugh the Probation Officer with money order:; m::ide payable
                  to the         1 ent'.ELJ;rorrections will disperse the monles os foHows: { plus surchargn )
                  a)                   court costs
                  b) $__,_ _ _vlcUm costs on cmmls
                  c) $~~sl fund" or 50.3 hours of community service (F,S. 27.3455)
                   d)    $~.-~ssmcnt
                   e)    t::J'ZL~drug testing fee
                   f)    $        rcs!itut!on payable to

                   g)    $_ _ _. ..SNI fee

  1.           YOU SHALL COMPLY WITH THE FOLLOWING SPECIAL CONDtT!ONS:

               1. spend _______ In custody of Miarni-Oadu Counly Corrections and comply with all rules of lhe institution In
                  which you were placed with credit for              days time served.
               2. spend-----·- weekends beginning ______ In the custody ot the:
               3. you will attend and successfully complete lhe following rehabilitation program to be selected by your officer or the
                  court. Further, you will abide by all ru!e.s amJ regulations of the program, attend all appointments, an<J follow a!!
                  lawful instrudlons ond recommendations of the dirnclor and staff:
                  a) an inpa!icn!/outpatient,                 , alcohol,          , drug, ___ ...- and or psychological
                         program_                                    _                                                          -·--
                   b)      the defendant Is to be held in the custody of until released to a representative of ____~--·---
                           or trorwise as directed by the 'officer or the court.
                        , use or possess alcoholic beverages for any purpose.
                   not drive!;..~tfttv a motor vehide except_
                   g onn      .~hours of community service at a non-profi! organlz:aflon, as d!fectedM:. /
                                                                                                                     @ 7J'ftC7 .<::/'fJ/'l
                                                                                                                                  1 (/,           J
                   you w1~ ot asso~ate, communicate or ~ave nny c?ntact wilh - - .__                                           ('\·-$---
                   other:            Jf                                                                              _,.       t;;J-fff-


  THE COURT RESERVES THE RIGHT TO RESCIND, MODrFY, REVOKE ~VIS!ON T
  BY LAW. DONE AND ORDERED Miami-Dade County,
  Nunc Pro Tune,                      __ .
                                                                Florida this
                                                                               1      ay of _,_..,,.4-"'--"H'"'.::.--,t="-r




 I have received a copy of the term and conditions of my supervision I have read and understan 'these conditions and agree to
 report to the Department of Correcl!ons Probation Office for further ins!ructlons. Also, ! hereby consent to the disclosure of my
 alcohol and drug abuse patient records. the contldcnliaiily of INhich !s federal!y regulated under 42CFR, Part  for the duration of


                                                               --t!J--.()0
                                                                !~------·
                                                           -
CLK/CT 865 17100                                                                           Cletk's web address; 111•ww.mbmi-datiecie1kcorn
                               VVHITE - Office      YELLOW- Prnb2tion/Parole             PINK - Defendant                                    47
                    Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 31 of 40
        Case     1:18-rnpfi~e31118Gfij-CD5BOL~~ Qi~ ~,,D)l>'tlru1l.$1/9~18Jf ~a~e 48 of 51
                                                l.UU KI IVI INU I t.;:)                                 :             Page 4

                                         Magistrate Judge Edwin G. Torres
                            King Building Courtroom 10-5                        Date: 11/2/18               Time: 10:00 a.m.
Defendant: Cesar Altieri Sayoc                   J#: 17781-104     Case#: 18-3581-Torres
                                                                            ~~~~~~~~~~~~~~~-




ALISA: Jane Kim, Mi.ke Sherwin, Karen Gilbert                Attorney: James Benjamin Esq. Daniel·Aaronson Esq.

Violation:       S/D NY/Interstate Transportation Of An Explosive                                   Peter Patanzo Esq.

Proceeding: Pretrial Detention and Removal
Bond/PTO Held:        r   Yes   r   No       Recommended Bond: Ptd  ~~~~~~~~~~~__,____~~~~~~




Bond Set at:     ~~~~~~~~~~~~~~~~~~
                                                                      Co-signed by:   -~~~~~+-~~~~~-




 1r   I Surrender and/or do not obtain passports/travel docs                Language: English


 lE1   Report to PTS as directed/or
       phone:
                                               x's a week/month by
                       x's a week/month in person
                                                                            Disposition:                II
                                                                             Defendant STIPULATES to Pretrial
        Random urine testing by Pretrial Serv.ices
 IEJ   Treatment as deemed necessary
                                                                             Detention, with the right to revisit in
                                                                             the SD/New York- NO HEARING HELD.
 IE1    Refrain from excessive use of alcohol
                                                                             Defendant WAIVED removal and is
 IE1    Participate in mental health assessment & treatment
                                                                             ordered Removed.
 IEJ    Maintain or seek full-time employment/education
                                                                                                        i

 IEJ    No contact with victims/witnesses
                                                                                                        l




 IEJ    No firearms
                                                                                                        i

 [E]    Not to encumber property
                                                                                                        I


                                                                                                        !
 [E]    May not visit transportation establishments                                                     1
                                                                                                        1
        Home Confinement/Electronic Monitoring and/or
 lE1    Curfew                  pm to          am, paid by
                                                                                                        I


        Allowances: Medical needs, court appearances, attorney visits,
 lEJ    religious, employment

 lEJ   Travel extended to:                                                    Time from today to                 excluded
 [El    Other:                                                                from Speedy Trial Clock

NEXT COURT APPEARANCE           Date:            Time:             Judge:                        Place:

Report RE Counsel:~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
PTO/Bond Hearing: ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Prelim/Arraign or Removal:
Status Conference RE:
D.A.R. 10:05:41                                                             Time in Court: 2~~~·~~~~~~-




                                                                                                                       48
                Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 32 of 40
Case 1:18-mpfi§~filll00flj-005Bili~T9 Deotrmerhton REi8fil ID.l>ttl&tUH/8~18Jf Eeage 49 of 51

                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                         Case No: 18-3581-Torres

United States of America
          Pla.intiff,
     V.
                                                   Charging District's Case No. 18-9159

Cesar Altieri Sayoc,
       Defendant.


                        W AIYER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS

          I understand that I have been charged in another district, the Southern District of New York.
          I have been informed of the charges and of my rights to:
          (1)      retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)      an identity hearing to determine whether I am the person named in the charges;
          (3)      production of the warrant, a certified copy of the warrant, or a reliable electronic copy of
                   either;
          (4)       a preliminary hearing within 14 days of my first appearance if I am in custody and 21
                  . days otherwise - unless I am indicted - to determine whether there is proba,ble cause to
                    believe that an offense has been committed;                                     '
          (5)       a hearing on any motion by the government for detention;
          (6)       request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead
                    guilty.

          I agree to waive my rights to: (check those that apply)
             @An identity hearing and production of the warrant.
             D A preliminary hearing.
             D A detention hearing in the Southern District of Florida.                           i

             D An identity hearing, production of the warrant, and any preliminary or detention
                                                                                           I
                                                                                                hearing
                   to which I may be entitled to in this district. I request that those hearings be held in the
                   prosecuting district, at a time set by that court.
          I consent to the issuance of an order requiring my appearance in the prosecuting district where
the charges are pending against me.




Date: 11/2/18

                                                                   Edwin . Torres
                                                                   UNI D STATES MAGISTRATE JUDGE


                                                                                                              49
         Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 33 of 40



MIME-Version:l.O
From:cmecfautosender@flsd.uscourts.gov
To:flsd - cmecf - notice
Bee:
--Case Participants: James Scott Benjamin (nancy@benjaminaaronson.com,
sexlaw@bellsouth.net), Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Magistrate
Judge Edwin G. Torres (torres@flsd.uscourts.gov)
--Non Case Participants:
--No Notice Sent:

Message-Id:l8157697@flsd.uscourts.gov
Subject:Activity in Case 1:18-mj-03581-EGT USA v. Sayoc Terminate Deadlines and Hearings
Content-Type: text/html

                                           U.S. District Court

                                      Southern District of Florida

Notice of Electronic Filing


The following transaction was entered on 11/2/2018 at 11 :42 AM EDT and filed on 1112/2018

Case Name:           USA v. Sayoc
Case Number:         1: 18-mj-03581-EGT
Filer:
Document Number: No document attached
Docket Text:
Terminate Deadlines and Hearings as to Cesar Altieri Sayoc (ch1)


1:18-mj-03581-EGT-1 Notice has been electronically mailed to:

Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

James Scott Benjamin &nbsp &nbsp sexlaw@bellsouth.net, nancy@benjaminaaronson.com

1:18-mj-03581-EGT-1 Notice has not been delivered electronically to those listed below and will be
provided by other means. For further assistance, please contact our Help Desk at 1-888-318-2260.:




                                                                                                     50
            Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 34 of 40
Case 1:18-mpG~§ffiJ..IBGffj-Cl35BCIL~T9 Deotmmrh1dm REi8ftl IDWili1UR1/8~18Jf a>age 51 of 51


                                     United States District Court
                                     Southern District of Florida
                                           Case No. 18-3581-Torres


UNITED STATES OF AMERICA,

    V.
                                               Charging District's Case No. 18-9159


Cesar Altieri Sayoc,
(USM# 17781-104)
                                       I

                               COMMITMENT TO ANOTHER DISTRICT

         The defendant has been ordered to appear in the Southern District of New York.

                James Benjamin Esq., Daniel Aaronson Esq., & Peter Patanzo Esq.,               t~   represent

Defendant for proceedings in this District.

         The defendant remains in custody after the initial appearance in the Southern District iof Florida.

         IT IS ORDERED that the United States marshal must transport the defendant, together with a

copy of this order, to the charging district and deliver the defendant to the United States marshal for that

district, or to another officer authorized to receive the defendant. The marshal or officer in the charging

district should immediately notify the United States attorney and the clerk of court for that district of the

defendant's arrival so that further proceedings may be promptly scheduled. The clerk of this district must

promptly transmit the papers and any bail to the charging district.

         DONE AND ORDERED at Miami, Florida o~



                                                       EriF~/
                                                         wm . Torres
                                                       UNITED STATES MAGISTRATE JUDGE




                                                                                                                51
         Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 35 of 40
Case 1:18-~@.f3efil11Bgffj-CD5Baim~BlT9 Dl5omnarhto11 REiSfil ~1UU/8~1Ebf ~age 15 of 51



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                        Case Number: 18-mj-03581-EGT

   UNITED STATES OF AMERICA,

         Plaintiff,

   vs.

   CESAR AL TIER! SAYOC,

         Defendant.


                        NOTICE OF PERMANENT APPEARANCE

         COMES NOW the law office of BENJAMIN, AARONSON, EDINGER &

   PATANZO, P.A. and files this Notice of Appearance as Attorney of Record for the

   Defendant herein.

                                        BENJAMIN, AARONSON, EDINGER &
                                        PATANZO, P.A.

                                         /s/ James S. Benjamin
                                        JAMES S. BENJAMIN, ESQ.
                                           Jamie@BenjaminAaronson.com
                                           Fla. Bar No. 293245
                                        DANIEL R. AARONSON, Esq.
                                           DanAaron@Bellsouth.net
                                           Fla. Bar No. 314579
                                        PETER T. PAT ANZO, Esq.
                                           ppatanzo@Bellsouth.net
                                           Fla. Bar No. 174645

                                        1700 East Las Olas Blvd., #202
                                        Fort Lauderdale, Florida 33301
                                        (954) 779-1700




                                                                                          15
          Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 36 of 40
Case 1:18-mp@.!5effiJ..IBWj-Cl35BClu:t001T9 Deotlm6rll1Dll REiSfil   ~1UR1/9~I8Jf   F2age 16 of 51




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing was filed with the CMIECF system and that

   a copy was furnished, through the system, to Usatls.transferprob@usdoj.gov, Assistant

   United States Attorney, this 291h day of October, 2018.

                                                  Isl James S. Benjamin
                                                 JAMES S. BENJAMIN




                                                                                                     16
              Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 37 of 40


                                            MINUTE ORDER                                                          Page 7

                                     Magistrate Judge Edwin G. Torres
                           King Building Courtroom 10-5                            Date: 10/29/2018 Time: 2:00 p.m.

Defendant:      CESAR ALTIERI SAYOC             J#: 17781-104       Case#: 18-3581-MJ-TORRES            i
                                                                                                        I

AUSA: Jane Kim, Mike Sherwin, Karen Gilbert                Attorney: James Benjamin, Daniel Aaronson, Peter Patanzo
Violation: S/D/NY/COM~/INTERSTATE TRANSPORTATION OFAN             Surr/Arrest Date: 10/26/2018              YOB: 1962
             EXPLOSIVE

Proceeding: Initial Appearance
Bond/PTO Held: r Yes         r No         Recommended Bond:

Bond Set at:    ~~~~~~~~~~~~~~~~~~
                                                                         Co-signed by:   -~~~~~~~~~~~-




 (r I Surrender and/or do not obtain passports/travel docs                     Language: ENGLISH

       Report to PTS as directed/or            x's a week/month by             Disposition:
 []    phone:          x's a week/month in person                               Counsel has filed Permanent
       Random urine testing by Pretrial
                                                                                Appearance for the Southern District
 IE]   Services
       Treatment as deemed necessary                                            of Florida.
                                                                                            1


 IEl   Refrain from excessive use of alcohol                                    Defendan t held Temporary Pretrial

 IEl   Participate in mental health assessment & treatment                      Detention @Government request,

 ([]   Maintain or seek full-time employment/education                          risk of flight.

 IEl   No contact with victims/witnesses, except through counsel

 (El   No firearms

 IEl   Not to encumber property

 IEl   May not visit transportation establishments
       Home Confinement/Electronic Monitoring and/or
 IE]   Curfew                pm to           am, paid by                                                                   I
       Allowances: Medical needs, court appearances, attorney.visits,                                                      I
 IEl   religious, employment                                                                                               I



 [EJ   Travel extended to:
                                                                                 Time from today to             excluded
 LEI   Other:                                                                    from Speedy Trial Clock
NEXT COURT APPEARANCE        Date:             Time:            Judge:                             Place:

Report RE Counsel:       ~~~~~~~~~~~~-~~~~~~~~~~~~~~~~~~~~~~




PTD Hearing:             11/2/18               10:00          Miami Duty
                         ---':__:.~~~~~~~~~~~~~~~-=-~~~~~~~~~~~~~~~




Status Re: Removal:             11/2/18        10:00         Miami Duty
                                ----'----'-~~~~~~~~~~~~~~~~~~~~~~~~~~~~




Status Conference RE:
D.A.R. 14:05:49 ·                                                        Time in Court: 5
                                      s/Edwin G. Torres                                           Magistrate Judge
                                                                                                                 17
         Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 38 of 40



MIME-Version:l.O
From:cmecfautosender@flsd.uscourts.gov
To:flsd- cmecf - notice
Bee:
--Case Participants: James Scott Benjamin (nancy@benjaminaaronson.com,
sexlaw@bellsouth.net), Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Magistrate
Judge Edwin G. Torres (torres@flsd.uscourts.gov)
--Non Case Participants:
--No Notice Sent:

Message-Id:18144075@flsd.uscourts.gov
Subject:Activity in Case 1:18-mj-03581-EGT USA v. Sayoc Set/Reset Hearings
Content-Type: text/html

                                          U.S. District Court

                                      Southern District of Florida

Notice of Electronic Filing


The following transaction was entered on 10/30/2018 at 2:03 PM EDT and filed on 10/29/2018

Case Name:           USA v. Sayoc
Case Number:         1: 18-mj-03581-EGT
Filer:
Document Number: No document attached
Docket Text:
 Set/Reset Hearings as to Cesar Altieri Sayoc: Detention Hearing set for 11/2/2018 10:00 AM
in Miami Division before MIA Duty Magistrate. Correction to DE [3] to reflect the Miami Duty
Magistrate. (ch1)


1:18-mj-03581-EGT-1 Notice has been electronically mailed to:

Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

James Scott Benjamin &nbsp &nbsp sexlaw@bellsouth.net, nancy@benjaminaaronson.com

1:18-mj-03581-EGT-l Notice has not been delivered electronically to those listed below and will be
provided by other means. For further assistance, please contact our Help Desk at 1-888-318-2260.:




                                                                                                     18
         Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 39 of 40
Case 1:18-mp!113e3111Bgffj-035Bl.11Fllifi1T9 Deotlm.arllm REiSfil ~1L$.l/f3~18Jf ~age 19 of 51




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-mj-3581-EGT



   UNITED STATES OF AMERICA,

   VS


   CESAR ALTIERI SAYOC,
             Defendant.
                                              I


                                       NOTICE OF FILING

          The United States hereby gives Notice that on the 31st day of October 2018, the

   Government hereby files the following documents: a letter addressed to United States Magistrate

   Judge G. Edwin Torres and attachments.




                                                  Respectfully submitted,

                                                       ARIANA FAJARDO ORS HAN
                                                       UNITED ST A TES ATTORNEY

                                               By:     hi Karen E. Gilbert
                                                       KAREN E. GILBERT
                                                       Assistant United States Attorney
                                                       Florida Bar No. 771007
                                                       99 NE 4th Street, Suite 800
                                                       Miami, FL 33132
                                                       Tel: (305) 961-9000
                                                       Fax: (305) 536-4675
                                                       Karen.gi lbertrzl:usdoj .gov




                                                                                                     19
      Case 1:18-mj-09159-UA Document 5 Filed 11/05/18 Page 40 of 40




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY hereby certify that on October 31, 2018, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system.



                                                         /s/ Karen E. Gilbert
                                                  Assistant United States Attorney




                                             2




                                                                                              20
